Citation Nr: 1046465	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-16 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, 
status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from June 1955 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In March 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era; therefore, exposure to herbicide agents in service 
may be presumed.

2.  The Veteran has been diagnosed with coronary artery disease, 
status post myocardial infarction.


CONCLUSION OF LAW

The criteria for presumptive service connection for coronary 
artery disease status post myocardial infarction have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. § 3.307 (2010); 75 Fed. Reg. 53202 (2010) (to be codified 
at 38 C.F.R. § 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is required.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, from 
February 28, 1961, to May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010). 

On October 13, 2009, the Secretary of VA announced his decision 
to establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  On November 20, 2009, 
the Secretary stayed the appeal of cases affected by the new 
herbicide-related presumptions, pending publication of the final 
rule in the Federal Register.  On August 31, 2010, VA published 
the final rule.  75 Fed. Reg. 53216 (Aug. 31, 2010).  
Subsequently, the stay was lifted.

Effective August 31, 2010, service connection may be presumed for 
certain diseases, including ischemic heart disease, if a veteran 
has been exposed to certain herbicide agents.  38 C.F.R. § 
3.309(e).  Ischemic heart disease includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  Id.  Ischemic 
heart disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  Id.

In this case, the record shows that the Veteran served in the 
Republic of Vietnam during the Vietnam era; therefore, exposure 
to herbicide agents in service may be presumed.  Moreover, there 
is no clear and unmistakable evidence to rebut such presumption.  

The record further shows that the Veteran was diagnosed with 
ischemic heart disease with recent apical myocardial infarction 
in August 1985.  He has since been diagnosed with coronary artery 
disease.  Accordingly, service connection for coronary artery 
disease status post myocardial infarction, as due to presumed 
herbicide exposure, is warranted.  


ORDER

Service connection for coronary artery disease status post 
myocardial infarction is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


